The writ was returned to the County Court of Onslow, without any prosecution bond, and the defendant moved to dismiss for that cause; the Court refused to dismiss, but allowed the plaintiff to file a bond at that Court.
The defendant appealed to the Superior Court, when, in that Court, it was moved to dismiss the appeal. This was ordered by his Honor, and the defendant appealed to the Supreme Court.
We consider the point made in this case, settled by McDowell v. Bradley, 8 Ire. Rep. 92; the Court say, "But, we think, the new bond was an answer to the defendant's motion, for it fully meets the purpose of the act, and the ends of justice, by effectually securing the appellee, and substantially, by the means prescribed in the statute. Although the proper bond was not taken at the proper time, yet the Court has the power to supply the omission, as was done with respect to certiorari bonds, in the case of Fox v. Steele, 1 Car. Law Rep. 379.
So, we think, in this case, the new bond was an answer to the defendant's motion. McDowell v. Bradley, has been cited and approved in several subsequent cases. Robinson v. Bryan, 12 Ire. 183. There is no reason why prosecution bonds, appeal bonds, and certiorari bonds, should not be put on the *Page 433 
same footing. Such has been the uniform practice and understanding of the profession.
It was insisted by the defendant's counsel, in the second place, that the appeal from the interlocutory order, brought the whole case up to the Superior Court, and took it out of the County Court; so that after affirming the judgment of the County Court, in respect to the bond, the Superior Court ought to have retained the case, and proceeded with the trial.
We do not concur in this position. If the County Court had dismissed the suit, so as to put the case out of that Court, upon an appeal or reversal of the order of the County Court, the further proceedings in the case would have been properly in the Superior Court. Shaffner v. Fogleman, Busb. 280. But, as the County Court refused to dismiss the suit, and permitted the plaintiff to file a prosecution bond, the case was still in that Court, notwithstanding the plaintiff appealed from this interlocutory order; and upon an affirmance of the order, the further proceedings in the case, were properly to be had in the County Court. Mastin v. Porter, 10 Ire. 1, is in point; there a procedendo issued.
The entry, that the Superior Court "dismissed the appeal," and affirmed the judgment of the County Court, is evidently a misprision of the Clerk. The proper judgment was to affirm the judgment of the County Court, in respect to the order appealed from, and direct a procedendo.
PER CURIAM.                              Judgment affirmed.